Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 1 of 35   PageID #: 368



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAI‘I

                                 )
   SAMUEL B. INGALL,             )
                                 )
             Plaintiff,          )
                                 )
        v.                       )           Civ. No. 20-00306 ACK-WRP
                                 )
   JOHN RABAGO; REGINALD RAMONES;)
   CHIEF OF POLICE SUSAN M.      )
   BALLARD; CITY AND COUNTY OF   )
   HONOLULU; DOE OFFICER 1;      )
   DOE OFFICER 2,                )
                                 )
             Defendants.         )
                                 )

              ORDER GRANTING IN PART AND DENYING IN PART
      THE CITY AND CHIEF BALLARD’S MOTION TO DISMISS (ECF NO. 16)

              This case stems from an extremely disturbing incident

   in which a Honolulu Police Department (“HPD”) officer threatened

   to arrest Honolulu resident Plaintiff Samuel Ingall if he did

   not lick a urinal in a public restroom.         The officer used his

   position of power to humiliate Plaintiff, who felt he had no

   choice but to comply.     After the incident resulted in criminal

   charges against and guilty pleas from the two officers involved,

   Plaintiff filed this civil action against those officers, two

   Doe Defendant officers, the City and County of Honolulu (the

   “City”), and Chief of Police Susan M. Ballard (“Chief Ballard”),

   asserting violations of state law and Plaintiff’s federal

   constitutional rights.     The Court previously dismissed several

   of Plaintiff’s claims but gave him leave to amend.         See ECF No.


                                     - 1 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 2 of 35   PageID #: 369



   13 (the “Prior Dismissal Order”).         The City and Chief Ballard

   (together, the “Moving Defendants”) now seek dismissal of the

   claims asserted against them in the First Amended Complaint, ECF

   No. 15 (“1AC”).    For the reasons discussed below, the Court

   GRANTS IN PART and DENIES IN PART the Moving Defendants’ Motion

   to Dismiss, ECF No. 16 (the “Motion”).



                                  BACKGROUND

              This case began in state court on January 28, 2020,

   but the City removed the case six months later.         See ECF Nos. 1

   & 1-2.   As soon as the case was in federal court, the City and

   Chief Ballard moved to dismiss the claims against them, ECF No.

   5, which the Court granted in part and denied in part.            See

   Prior Dismissal Order.     Having been granted leave to amend

   certain claims, Plaintiff filed the 1AC on October 23, 2020.            In

   it, he alleges mostly the same facts and causes of action but

   removes certain state-law causes of action and adds additional

   factual allegations to bolster his allegations of a pattern or

   practice for purposes of establishing municipal liability.

   Relevant to the Motion now before the Court, Plaintiff brings

   constitutional claims against the Moving Defendants (the City

   and Chief Ballard) under 42 U.S.C. § 1983 for violations of his

   Fourth, Eighth, and Fourteenth Amendment rights.         1AC ¶¶ 42-107.




                                     - 2 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 3 of 35     PageID #: 370



   I.   Factual Background

               The Court summarizes the factual allegations below,

   all of which are taken from the 1AC and the guilty pleas in the

   associated criminal case, which the 1AC expressly incorporates

   by reference.1/    See United States v. Rabago, Cr. No. 19-00040

   LEK (D. Haw.), ECF No. 35; United States v. Ramones, Cr. No. 19-

   00139 LEK (D. Haw.), ECF No. 6.

             a. The 2018 Incident & Criminal Charges

               On January 28, 2018, Plaintiff—homeless at the time—

   sought shelter at 808 Sheridan Street in Honolulu. 2/          1AC ¶ 12.

   While he was inside a public restroom, Officer John Rabago

   confronted him and “in an aggressive tone” told him to lick a

   urinal or else he would be arrested.         1AC ¶¶ 11-13.     Officer

   Reginald Ramones soon arrived.        1AC ¶ 14.    He initially stood in

   the entryway with the door propped open.          1AC ¶ 14.    Officer

   Rabago had indicated that there was a security camera outside


        1/
            Although the plea agreements were not attached to the 1AC, the Court
   finds that the pleas are incorporated by reference. The Court found the same
   in the Prior Dismissal Order. See Prior Dismissal Order at 14-15. For the
   same reasons discussed therein, the Court finds incorporation by reference
   remains appropriate for the 1AC. The guilty pleas are mentioned or quoted
   almost verbatim several times in the 1AC. See 1AC ¶ 2 n.1 (expressly
   incorporating the guilty pleas by reference). Although the Moving Defendants
   did not object to incorporation by reference as to the original complaint,
   for some reason at the recent hearing they objected to incorporation as to
   the 1AC. In any event, the Court sees no reason why they should not be
   incorporated into the 1AC when they were incorporated into the original
   complaint. And the Court need not rely extensively on the guilty pleas
   anyway, given that Plaintiff recounts most of the relevant stipulated facts
   and admissions in the 1AC.
         2/
            While not specifically alleged in the 1AC, the facts stipulated to
   in both Officers’ plea agreements establish that Plaintiff was homeless at
   the time of the incident.


                                      - 3 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 4 of 35      PageID #: 371



   the restroom door that would only capture the inside of the

   restroom if the door was open, so he told Officer Ramones to

   close the door, which Officer Ramones did.           1AC ¶¶ 15-18.

               Thereafter, Officer Rabago repeatedly told Plaintiff

   to lick the urinal or face arrest.           1AC ¶ 20.   Plaintiff

   ultimately complied and was then permitted to gather his

   possessions and leave.       1AC ¶¶ 21-22.      Officer Rabago followed

   Plaintiff out of the restroom and laughed while telling two

   additional HPD officers who were waiting outside about the

   incident.    1AC ¶ 24.     While speaking to those officers, Officer

   Rabago referred to the incident as “just like what happened at

   Cartwright Field.”       1AC ¶ 25.

               Plaintiff alleges that throughout the encounter the

   Officers “were in agreement” and intended to intimidate

   Plaintiff.    1AC ¶ 19.    He also alleges that both Officers had

   been involved in a prior similar incident at Cartwright Field

   (the one to which Officer Rabago had referred), and that they

   therefore knew that the threat “was not a joke.”            1AC ¶ 23.    The

   1AC does not expand on what exactly happened at Cartwright Field

   other than to suggest it may have involved a similar incident to

   the one involving Plaintiff and Officers Rabago and Ramones.

   See 1AC ¶¶ 23, 25, 61.
   ---
               According to the 1AC, Officers Rabago and Ramones

   later learned that the incident was being investigated by HPD’s


                                        - 4 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 5 of 35      PageID #: 372



   Professional Standards Office and possibly by federal

   authorities.    1AC ¶ 29.     Plaintiff alleges that, upon learning

   this, Officer Rabago told Officer Ramones to delete text

   messages from his phone, advised him not to tell authorities

   about what had happened, and coached him on what to say to

   authorities.    1AC ¶¶ 30-32.      Both Officers were criminally

   charged in connection with the incident and with their

   concealing thereof and both enter guilty pleas.            1AC ¶ 40.    In

   their plea agreements they admitted to the events alleged by

   Plaintiff in this lawsuit.       Id.

            b. The 2014 Game-Room Incident

               To bolster his municipal-liability claim against the

   City—which the Court previously dismissed for pleading

   deficiencies—Plaintiff adds allegations about a prior incident

   that took place on September 5, 2014, four years before the

   restroom incident at issue here.         1AC ¶¶ 64-95.     According to

   Plaintiff, on-duty HPD officers who were part of the Crime

   Reduction Unit (“CRU”) forced entry into a “game room.”3/              1AC ¶¶

   64-66.   The CRU officers did not have a warrant but demanded

   entry on the basis that they were looking for a fugitive. 4/             1AC



         3/
            The 1AC does not explain what a “game room” is or its relevance to
   Plaintiff’s case. In his Opposition, he calls it “a video arcade for
   adults.” Opp. at 2.
         4/
            The 1AC suggests that Officers Ramones and Rabago were not involved
   in the 2014 event and were not part of the CRU. Counsel for Plaintiff
   confirmed as much at the hearing.


                                       - 5 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 6 of 35     PageID #: 373



   ¶¶ 66-67, 70.    Upon entering, officers kicked a man in the face

   without provocation, searched the game room, and returned to

   assault the same man and at least one other person by punching,

   kicking, striking, and throwing a chair at them.          1AC ¶ 69-70,

   73, 75.   According to the 1AC, two other HPD officers guarded

   the door and did not intervene.       1AC ¶ 71, 76.

              The entire event was captured on the game room’s video

   surveillance but, according to Plaintiff, the officers involved

   agreed to conceal what happened.       1AC ¶¶ 78-81.      Plaintiff

   alleges that the officers were comfortable lying despite

   knowledge of the video surveillance because it was “well known”

   that the City would not enforce the personal liberty or property

   rights of persons associated with game rooms or who otherwise

   “lack the credibility to complain.”       1AC ¶ 82-84.      Plaintiff

   alleges that during an interview, one of the officers who

   guarded the door reported feeling unable to speak out during the

   incident, citing a “habit and custom of not questioning a fellow

   police officer in public” for “fear of repercussion.”             1AC ¶¶

   85-91.

              All that said, the 1AC also alleges that several of

   the officers involved in the 2014 game-room incident were in

   fact criminally charged and convicted.        1AC ¶ 85.




                                     - 6 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 7 of 35   PageID #: 374



   II.     Procedural Posture

                The City and Chief Ballard filed the instant Motion on

   November 6, 2020, seeking to dismiss the claims asserted against

   them in the 1AC.     Plaintiff filed his Opposition on January 5,

   2021, ECF No. 19, and the Moving Defendants filed their Reply on

   January 12, ECF No. 20.      A telephonic hearing was held on

   January 26.



                                   STANDARD

                The Moving Defendants seek dismissal under Federal

   Rule of Civil Procedure (“Rule”) 12(b)(6), the standard for

   which is well settled under Bell Atl. Corp. v. Twombly, 550 U.S.

   544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007).         Plaintiff

   argues for the completely wrong standard under the Federal

   Rules, citing Twombly for the exact opposite of what it actually

   held.    See Opp. at 3-4 & 6-8.    Contrary to Plaintiff’s

   discussion, that Twombly governs the pleading standard in this

   case is uncontroversial.      See AE ex rel. Hernandez v. Cty. of

   Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (finding that the

   Twombly standard applies to Monell claims for municipal

   liability under § 1983).      Without giving attention to

   Plaintiff’s remarkable argument that is directly contrary to

   Twombly (and the Court’s prior overview of the well-settled Rule




                                     - 7 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 8 of 35     PageID #: 375



   12(b)(6) standard in the Prior Dismissal Order), the Court

   describes the standard below.5/

               Rule 12(b)(6) authorizes the Court to dismiss a

   complaint that fails “to state a claim upon which relief can be

   granted.”    Fed. R. Civ. P. 12(b)(6).       Rule 12(b)(6) is read in

   conjunction with Rule 8(a), which requires only “a short and

   plain statement of the claim showing that the pleader is

   entitled to relief.”      Fed. R. Civ. P. 8(a)(2).       Although Rule 8

   does not require detailed factual allegations, “it demands more

   than an unadorned, the-defendant-unlawfully-harmed-me

   accusation.”    Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

   1937, 173 L. Ed. 2d 868 (2009) (citing Twombly, 550 U.S. at 555,

   127 S. Ct. 1955, 167 L. Ed. 2d 929).         “A pleading that offers

   ‘labels and conclusions’ or ‘a formulaic recitation of the

   elements of a cause of action will not do.’”           Id. (quoting

   Twombly, 550 U.S. at 555, 127 S. Ct. 1955, 167 L. Ed. 2d 929).

               The Court must “accept as true all well-pleaded

   allegations of material fact, and construe them in the light

   most favorable to the non-moving party.”          Sateriale v. R.J.



        5/
            Plaintiff incorrectly asserts that the “‘plausible facts’ test is
   not applicable here,” and that “[t]he proper standard for[ ]a 12(b)(6)
   analysis is whether the plaintiff has plead ‘no set of facts’ which
   demonstrate the factual element of his claim.” Opp. at 7 (purporting to cite
   Twombly). That is exactly the opposite of what Twombly held. See Twombly,
   at 557, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (discussing the plausibil ity
   requirement); id. at 562-63, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (finding that
   the “no set of facts” phrase “is best forgotten as an incomplete, negative
   gloss on an accepted pleading standard”).


                                      - 8 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 9 of 35   PageID #: 376



   Reynolds Tobacco Co., 697 F.3d 777, 784 (9th Cir. 2012).           “To

   survive a motion to dismiss, a complaint must contain sufficient

   factual matter to ‘state a claim to relief that is plausible on

   its face.’”    Id. (quoting Iqbal, 556 U.S. at 678, 129 S. Ct.

   1937, 173 L. Ed. 2d 868).      “A claim has facial plausibility when

   the plaintiff pleads factual content that allows the court to

   draw the reasonable inference that the defendant is liable for

   the misconduct alleged.”      Iqbal, 556 U.S. at 678, 129 S. Ct.

   1937, 173 L. Ed. 2d 868 (citing Twombly, 550 U.S. at 556, 127 S.

   Ct. 1955, 167 L. Ed. 2d 929).

              “[T]he tenet that a court must accept as true all of

   the allegations contained in a complaint is inapplicable to

   legal conclusions.”     Id. (citing Twombly, 550 U.S. at 555, 127

   S. Ct. 1955, 167 L. Ed. 2d 929).       Accordingly, “[t]hreadbare

   recitals of the elements of a cause of action, supported by mere

   conclusory statements, do not suffice.”        Id.   “The plausibility

   standard . . . asks for more than a sheer possibility that a

   defendant has acted unlawfully.”       Id.   “Where a complaint pleads

   facts that are ‘merely consistent with’ a defendant’s liability,

   it ‘stops short of the line between possibility and plausibility

   of entitlement to relief.’”      Id. (quoting Twombly, 550 U.S. at

   557, 127 S. Ct. 1955, 167 L. Ed. 2d 929).

              When the Court dismisses a complaint pursuant to Rule

   12(b)(6) it should grant leave to amend unless the pleading


                                     - 9 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 10 of 35   PageID #:
                                    377


 cannot be cured by new factual allegations.         OSU Student All. v.

 Ray, 699 F.3d 1053, 1079 (9th Cir. 2012).         “In order to

 determine whether leave to amend should be granted, the Court

 must consider ‘undue delay, bad faith or dilatory motive on the

 part of the movant, repeated failure to cure deficiencies by

 amendments previously allowed, undue prejudice to the opposing

 party by virtue of allowance of the amendment, [and] futility of

 amendment, etc.’”     Eminence Capital, LLC v. Aspeon, Inc., 316

 F.3d 1048, 1051–52 (9th Cir. 2003) (quoting Foman v. Davis, 371

 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962)).           Leave to

 amend need not be granted where doing so would be an exercise in

 futility.    Ascon Props., Inc. v. Mobil Oil Co., 86 F.2d 1149,

 1160 (9th Cir. 1989).      “A district court may deny a plaintiff

 leave to amend if it determines that allegation of other facts

 consistent with the challenged pleading could not possibly cure

 the deficiency, or if the plaintiff had several opportunities to

 amend its complaint and repeatedly failed to cure deficiencies.”

 Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010)

 (internal citations and quotation marks omitted).



                                 DISCUSSION

             Plaintiff asserts constitutional claims under 42

 U.S.C. § 1983 against the City and Chief Ballard, based on

 theories of municipal and supervisory liability.          The Moving


                                   - 10 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 11 of 35   PageID #:
                                    378


 Defendants seek to dismiss the claims against them, which hinge

 on violations of the Plaintiff’s Fourth, Eighth, and Fourteenth

 Amendment rights under the U.S. Constitution.         The Court begins

 by addressing some miscellaneous arguments and a concession, and

 then proceeds to analyzing the theories of municipal liability

 for the constitutional claims against the city, followed by

 considering the theory of supervisory liability for the

 constitutional claims against Chief Ballard.

 I.      Miscellaneous Issues

             The Court will address up front a handful of

 miscellaneous issues before turning to the core questions

 related to municipal and supervisory liability under § 1983.

           A. State Law Claims

             First, the Moving Defendants argue that Plaintiff

 asserts state law claims against them but that those claims

 fail.    Mot. at 18-22.    The Court finds that Plaintiff does not

 allege any state law claims against either the City or Chief

 Ballard in the First Amended Complaint.        Rather, Plaintiff

 asserts the state law claims only against the “Officer

 Defendants,” defined as “Defendants RABAGO, RAMONES, [and] DOE

 OFFICERS 1 and 2.”     1AC ¶¶ 11, 43, 46, 50, 53.      Plaintiff

 confirms this in his Opposition.       See Opp. at 19 (explaining
                                        ---
 that the state-law claims against the Moving Defendants “were

 removed from the First Amended Complaint”).


                                   - 11 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 12 of 35   PageID #:
                                    379


             The Moving Defendants’ Motion is DENIED to the extent

 that it seeks dismissal of non-existent state law claims against

 the Moving Defendants.

          B. Official-Capacity Claims

             The Moving Defendants also argue that Plaintiff

 improperly asserts official-capacity claims against Officers

 Rabago and Ramones, and Chief Ballard, when the Court already

 dismissed those claims in the Prior Dismissal Order with

 prejudice.    Mot. at 22.    The Court finds that Plaintiff does not

 allege any official-capacity liability against the individual

 officers in this case.      The 1AC makes clear that each officer

 “is being sued in his individual capacity.”         1AC ¶¶ 4-8.

 Plaintiff confirms this reading in his Opposition.          See Opp. at

 19 (“Plaintiff also made it clear in his First Amended Complaint

 that as to the Officer Defendants, they are being sued in their

 individual capacities . . . .”).

             The Moving Defendants’ Motion is DENIED to the extent

 that it seeks dismissal of non-existent official-capacity

 claims, which were already dismissed with prejudice.

          C. Conspiracy Claim

             Third, the Moving Defendants argue that Plaintiff

 appears to assert a conspiracy claim under § 1985(3), although

 Plaintiff does not allege any cause of action for that claim.

 Mot. at 17-18.     In the absence of any such cause of action, the


                                   - 12 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 13 of 35        PageID #:
                                    380


 Court does not construe the First Amended Complaint as asserting

 a § 1985(3) claim.6/       Plaintiff in his Opposition confirms the

 Court’s understanding.        See Opp. at 18 (noting confusion at the

 Moving Defendants’ argument about a “conspiracy claim” and

 stating that the referenced language is “taken directly from the

 federal guilty pleas” of the officers).

              The Moving Defendants’ Motion is DENIED to the extent

 that it seeks dismissal of a non-existent conspiracy claim

 against the Moving Defendants.

            D. Eighth Amendment Claim

              One of Plaintiff’s claims against the Moving

 Defendants asserts a violation of his Eighth Amendment Rights.

 1AC ¶ 96.     The Moving Defendants argue that the claim is

 “inapplicable” because the “Eighth Amendment does not apply to

 non-penal situations.”        Mot. at 16.     Plaintiff in his Opposition

 concedes that his Eighth Amendment claim is inapplicable because

 “he was not imprisoned at any time during the relevant

 incident.”      Opp. at 16-17.     The Court agrees with both parties

 that, Plaintiff’s description of the relevant events and his

 concession on the factual point (that he was never imprisoned)

 establish an independent grounds for dismissing the Eighth

 Amendment claim against the City and Chief Ballard.




       6/
            The Court found the same in the Prior Dismissal Order at 29.


                                      - 13 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 14 of 35    PageID #:
                                    381


            E. Doe Defendants 1 and 2

              Finally, the Moving Defendants argue in their Reply

 that Doe Defendants 1 and 2 should be dismissed because

 Plaintiff in his Opposition “admits that [he] obtained police

 reports relating to the subject incident in this case and the

 incident at Cartwright Field, yet . . . still declined to amend

 the FAC to identify Doe Defendants.”7/         Reply at 13 (internal

 citation omitted).

              The Court declines to dismiss the Doe Defendants;

 doing so would be premature.       All Plaintiff said in his

 Opposition was that he obtained the publicly available police

 reports, but without further discovery he does not have access

 to the internal investigative reports and files.           As the Court

 explained in the Prior Dismissal Order, Plaintiff provided

 sufficient identifiers for Does 1 and 2, which will allow for

 targeted discovery to determine their identities.            See Prior

 Dismissal Order at 10 (“When situations arise, however, ‘where

 the identity of alleged defendant[] [is] not [] known prior to

 the filing of a complaint,’ a plaintiff ‘should be given an

 opportunity through discovery to identify the unknown

       7/
          At the hearing, Plaintiff urged the Court to reject this argument
 because it was raised for the first time in the Reply. Ordinarily, the Court
 would not consider arguments raised for the first time in a reply brief. The
 Court finds, however, that the Moving Defendants raising the issue for the
 first time in their Reply is not a reason to discount the argument here, when
 it was raised directly in response to a statement Plaintiff made in his
 Opposition suggesting that he had obtained certain police reports. See Reply
 at 13 (citing Opp. at 20).


                                    - 14 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 15 of 35   PageID #:
                                    382


 defendants, unless it is clear that discovery would not uncover

 the identities, or that the complaint would be dismissed on

 other grounds.’” (quoting Wakefield v. Thompson, 177 F.3d 1160,

 1163 (9th Cir. 1999))).      Plaintiff’s counsel represented at the

 hearing that they had not determined the specific identities of

 the two Doe officers, and the Moving Defendants have not

 indicated that such information would be obtained from the

 public versions of the reports Plaintiff has access to.

             Accordingly, the Court reiterates its prior

 determination that Plaintiff sufficiently identifies Does 1 and

 2 as the two police officers who stood outside of the restroom

 during the incident and who were told by Officer Rabago about

 the incident.     The Court thus denies the Moving Defendants’

 Motion to the extent that it seeks dismissal of Does 1 and 2.

 Plaintiff should timely file designations identifying the Doe

 Defendants once that information is exposed through discovery.

 II.   Municipal Liability Under § 1983

             The Court now turns to Plaintiff’s attempt to hold the

 City and Chief Ballard liable for the 2018 incident with

 Plaintiff at the public restroom.        In their Motion, the Moving

 Defendants contend that Plaintiff fails to state a claim for

 municipal and supervisory liability under § 1983, primarily

 because he cannot allege prior repeated patterns, customs, or




                                   - 15 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 16 of 35   PageID #:
                                    383


 incidents to support any theory of liability.         For the reasons

 discussed herein, the Court agrees.

             The Ninth Circuit has articulated the requirements of

 a “Monell” claim to hold a municipality liable under § 1983 as

 follows:    a plaintiff must show “(1) that he possessed a

 constitutional right of which he was deprived; (2) that the

 municipality had a policy; (3) that this policy ‘amounts to

 deliberate indifference’ to the plaintiff's constitutional

 right; and (4) that the policy is the ‘moving force behind the

 constitutional violation.’”       Oviatt v. Pearce, 954 F.2d 1470,

 1474 (9th Cir. 1992) (quoting City of Canton v. Harris, 489 U.S.

 378, 389-91, 109 S. Ct. 1197, 103 L. Ed. 2d 412 (1989)); see

 also Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 98 S.

 Ct. 2018, 56 L. Ed. 2d 611 (1978).         With respect to the second

 prong, “municipalities may be liable under § 1983 for

 constitutional injuries pursuant to (1) an official policy; (2)

 a pervasive practice or custom; (3) a failure to train,

 supervise, or discipline; or (4) a decision or act by a final

 policymaker.”     Horton by Horton v. City of Santa Maria, 915 F.3d

 592, 602–03 (9th Cir. 2019).

             Here, Plaintiff does not allege any official policy or

 any decision or act by a final policymaker.         See generally 1AC;

 see also Opp. at 9-14.      Thus, he must show either a longstanding

 informal practice or custom, or a failure to train, supervise,


                                   - 16 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 17 of 35    PageID #:
                                    384


 or discipline.8/       As discussed below, he fails to plead facts to

 support either.

                   1.     Longstanding Informal Practice or Custom

             To establish a longstanding informal practice or

 custom, a plaintiff must show that the alleged custom is “so

 persistent and widespread that it constitutes a permanent and

 well settled city policy.”       Trevino v. Gates, 99 F.3d 911, 918

 (9th Cir. 1996) (citing Monell, 436 U.S. at 691, 98 S. Ct. 2018,

 56 L. Ed. 2d 611).       “Liability for improper custom may not be

 predicated on isolated or sporadic incidents; it must be founded

 upon practices of sufficient duration, frequency and consistency

 that the conduct has become a traditional method of carrying out

 policy.”    Id.

             Plaintiff has a hard time articulating a specific

 policy.    The 1AC repeats similar conclusory refrains and

 references various “policies” together, making it difficult to

 identify the specific policies alleged.          The Opposition

 describes “an informal policy of mistreating (through force and

 intimidation), abusing, threatening, or harassing the homeless

 and generally those individuals that are not likely to be seen

 as credible and/or are prone to not being believed in a




       8/
          In his Opposition, Plaintiff chastises the Moving Defendants for
 characterizing his claims as having to allege an “informal policy,” Opp. at
 10, yet he himself refers to it as such, id. at 9.


                                    - 17 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 18 of 35      PageID #:
                                    385


 situation involving law enforcement.”9/          Opp. at 9.     But then at

 the hearing, Plaintiff concentrated on a policy of condoning

 outrageous behavior or behavior that shocks the conscience.               In

 any event, the Court views the 1AC as asserting three broad

 policies:    (1) an informal policy of targeting or denying

 liberty and property rights to those who frequent game rooms or

 public restrooms and who cannot credibly report misconduct; (2)

 an informal policy of condoning, ratifying, or failing to punish

 or prevent the use of excessive force or severe punishment by

 HPD officers; and (3) an informal policy of officers not

 publicly questioning their fellow officers. 10/

             No matter the contours of the policies alleged, the

 1AC lacks factual allegations to support them.            Plaintiff relies

 on just two incidents preceding the one underlying this case.

 First, he points to the “game room” incident that took place in

 2014, four years before the incident with Plaintiff.              While he

 pleads the events of the game-room incident in great detail, 1AC

 ¶¶ 64-82, he does not plead facts to show how it is reflective

 of any informal policy that led to the restroom incident with

 Plaintiff four years later, nor does he explain how the two


       9/
           The allegation of targeting “homeless” individuals is not anywhere
 in the 1AC.
       10/
            The Moving Defendants’ Motion identifies five policies, Mot. at 5 -6,
 but based on the allegations and the 1AC and Plaintiff’s explanation in his
 Opposition, the Court proceeds with categorizing the policies three-fold. The
 Court also notes that the “policies” regarding training are better analyzed
 under a theory of failure to train.


                                     - 18 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 19 of 35   PageID #:
                                    386


 incidents are similar such that they would be evidence of a

 longstanding pattern or policy.       As for the second incident

 Plaintiff relies on to support his theory of an informal policy

 or custom—the “Cartwright Field” incident—the 1AC is devoid of

 any descriptive facts about what happened, other than the

 allegation that one of the Officers on the day of the encounter

 with Plaintiff referenced Cartwright Field, suggesting that it

 may have involved the same or similar circumstances.          1AC ¶¶ 23-

 25.

             Having considered Plaintiff’s added factual

 allegations of the 2014 game-room incident together with the

 prior incident at Cartwright Field (which was already pleaded

 much the same way in the original complaint), the Court finds

 that the 1AC still fails to establish a basis for municipal

 liability based on a longstanding informal policy or custom.

             Plaintiff’s broad articulations of informal practices

 or customs fail to meet the standard to establish municipal

 liability under the Monell framework.        For one, Plaintiff’s

 allegation of a “longstanding” informal practice or custom is

 based on only two prior incidents (the game-room incident and

 the Cartwright Field incident), which took place four years

 apart with no intervening events to suggest a “pattern.”

 Further, his allegation of a practice of “targeting those who

 cannot credibly report misconduct” is vague.         Plaintiff fails—in


                                   - 19 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 20 of 35    PageID #:
                                    387


 both the 1AC and his Opposition—to allege who such individuals

 are, or to connect the individuals frequenting game rooms in the

 2014 incident with individuals in public restrooms in the 2018

 incident.    The Court understands that Plaintiff may have been

 homeless at the time of the 2018 incident, but there is no

 allegation that people who frequent game rooms are of a

 comparable population.      Simply put, the Court is unsure how any

 of the facts pleaded in the 1AC support a plausible inference

 that the City has a practice or custom of targeting “those who

 cannot credibly report misconduct,” let alone a longstanding

 one.

             Moreover, “[p]roof of random acts or isolated events

 is insufficient to establish custom.”        Navarro v. Block, 72 F.3d

 712, 714 (9th Cir. 1995).      There is no explanation of why the

 game-room incident that took place four years before the

 restroom incident is evidence of a practice or custom,

 especially when there are no allegations of any related

 incidents in the intervening period.        And as for Cartwright

 Field, the 1AC contains no factual details.         Likely recognizing

 that, Plaintiff relies mostly on the game-room incident.             The

 problem is, there is no real correlation or similarity between

 the game-room public-restroom incidents.         Instead, “the diverse

 nature of the alleged violations highlights Plaintiff’s overly-




                                   - 20 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 21 of 35    PageID #:
                                    388


 broad articulation of [a] policy.”         Hollandsworth v. City & Cty.

 of Honolulu, 440 F. Supp. 3d 1163, 1178-79 (D. Haw. 2020).

             The uniquely specific incident at issue here—that an

 officer humiliated Plaintiff by threatening him with arrest if

 he did not lick a urinal in a public restroom—has nothing to do

 with other officers (in a different HPD unit) using violence and

 force to conduct a warrantless search of a game room.          See id.

 at 1179 (finding that it “stretches credulity” to view a seizure

 as comparable to a bar shooting).        Both incidents are

 disturbing, to be sure.      But that is not enough of a similarity

 to evince a longstanding or widespread policy or custom.             It

 simply defies common sense to look at the incident with

 Plaintiff and relate it to the game-room incident four years

 prior to conclude that the City must have an unspoken policy

 allowing officers to broadly target “those who cannot credibly

 report misconduct,” or to condone, ratify, or fail to punish or

 prevent incidents of excessive or unnecessary force or incidents

 that are outrageous or shock the conscience.         See id.

 (“Plaintiff has provided no pattern or consistency to the types

 of violations that occurred, and the Court cannot equate the

 conduct surrounding Plaintiff’s alleged seizure with the varied

 assortment of Plaintiff’s other cited incidents.”).

             Despite the very troubling behavior of the Officers

 here and the CRU officers in the game-room incident, Plaintiff’s


                                   - 21 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 22 of 35     PageID #:
                                    389


 broad articulation of purported policies, patterns, and customs

 simply do not make any sense when considered against the

 different conduct and context alleged with respect to each of

 the incidents.     In sum, the Court finds that Plaintiff has

 pointed to no pattern or consistency in the incidents that

 occurred.

             Other than the Cartwright Field incident and the 2014

 game-room incident, the remainder of Plaintiff’s allegations are

 conclusory and not entitled to the assumption of truth.              His

 assertion of a broad, generic policy of condoning excessive

 force, unreasonable searches, or outrageous or shocking officer

 conduct is simply too generic and not supported by plausible

 factual allegations.      Moreover, the 1AC and Opposition suggest

 that the game-room incident should have put the City on notice

 of the dangerous culture and wrongful conduct of the CRU

 officers.    Yet the 1AC does not even allege that Officers Rabago

 and Ramones were part of that unit, let alone that one incident

 involving the CRU could establish a broader pattern or practice

 throughout the HPD.

             Finally, Plaintiff’s last allegation of a policy that

 officers will not publicly question their fellow officers is not

 sufficiently pleaded.      See 1AC ¶¶ 86-89.
                            ---                   Plaintiff gives two

 examples, both of which—as discussed—involve completely

 different circumstances and do not support a plausible inference


                                   - 22 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 23 of 35   PageID #:
                                    390


 that the City condoned a policy or practice of “not questioning

 a fellow police officer in public.”        1AC ¶ 87.

             All that said, even assuming that Plaintiff had

 established an informal policy, the existence of a policy alone

 is not enough to trigger Monell liability.         City of Canton, 489

 U.S. at 388-89, 109 S. Ct. 1197, 103 L. Ed. 2d 412.           Plaintiff

 would also have to allege that the policy evidences a deliberate

 indifference to his constitutional rights.         Id. at 389.

 Deliberate indifference is “a stringent standard of fault,

 requiring proof that the municipal actor disregarded a known or

 obvious consequence of his actions.”        Bd. of Cty. Comm’rs of

 Bryan Cty., Okl. v. Brown, 520 U.S. 397, 410, 117 S. Ct. 1382,

 137 L. Ed. 2d 626 (1997).      The 1AC lacks any non-conclusory

 allegations showing deliberate indifference.           Plaintiff would

 also have to allege that the policy was the “moving force behind

 the constitutional violation.”       Oviatt, 954 F.2d at 1474

 (quoting City of Canton, 489 U.S. at 389-91, 109 S. Ct. 1197,

 103 L. Ed. 2d 412.     Yet Plaintiff failed to even articulate a

 clear policy, practice, or custom that could have led to the

 alleged violation here, let alone that a policy, practice, or

 custom was the “moving force” behind the violation.

             While Plaintiff attempted to cure the defects in the

 original complaint by including allegations about the 2014 game-

 room incident, the allegations are still inadequate.          They rely


                                   - 23 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 24 of 35   PageID #:
                                    391


 on entirely unrelated events, violations, and conduct; and the

 policies, customs, and practices Plaintiff alleges are either

 too generic or too tenuous.       For these reasons, the Court holds

 that Plaintiff has failed to state a Monell claim under the

 theory that the City has a longstanding custom or practice.

                 2.     Failure to Train, Supervise, or Discipline

              The 1AC refers generally to the City’s failure to

 train, supervise, and discipline without distinction.          See 1AC

 ¶¶ 99-104.    Because failure to train and failure to supervise

 involve virtually the same standard, the Court addresses them

 together.    The Court then turns to address the theory of a

 failure to discipline or ratification.

                      a. Failure to Train or Supervise

              To state a Monell claim based on a failure to train

 theory, a plaintiff must plead facts sufficient to allege that

 the municipality has an inadequate training program, that the

 municipality was deliberately indifferent to adequately training

 its law enforcement officers, and that the failure to train

 actually caused the plaintiff to be deprived of constitutional

 rights.     Merritt v. Cty. of L.A., 875 F.2d 765, 770 (9th Cir.

 1989).    The Supreme Court has stated that “[a] municipality’s

 culpability for a deprivation of rights is at its most tenuous

 where a claim turns on a failure to train.”         Connick v.

 Thompson, 563 U.S. 51, 61, 131 S. Ct. 1350, 179 L. Ed. 2d 417


                                   - 24 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 25 of 35     PageID #:
                                    392


 (2011).    “[A] municipality’s failure to train its employees in a

 relevant respect must amount to ‘deliberate indifference to the

 rights of persons with whom the [untrained employees] come into

 contact.’”     Id. (quoting City of Canton, 489 U.S. at 388, 109 S.

 Ct. 1197, 103 L. Ed. 2d 412 (alterations in original)).

              “A pattern of similar constitutional violations by

 untrained employees is ordinarily necessary to demonstrate

 deliberate indifference for purposes of failure to train” since,

 unless the City is on notice that a course of training is

 deficient, it “can hardly be said” to have acted with deliberate

 indifference.     Id. at 62, 131 S. Ct. 1350, 179 L. Ed. 2d 417.

 Nevertheless, the Supreme Court has “sought not to foreclose the

 possibility, however rare,” that in certain situations “the

 unconstitutional consequences of failing to train could be so

 patently obvious that a city could be liable under § 1983

 without proof of a pre-existing pattern of violations.”              Id. at

 64, 131 S. Ct. 1350, 179 L. Ed. 2d 417.        In either case,

 “[a]bsent allegations of specific shortcomings in the training

 of City police officers or facts that might place the City on

 notice that constitutional deprivations were likely to occur,

 [a] [p]laintiff has not adequately pled a § 1983 claim against

 the City for failure to train.”       Bini v. City of Vancouver, 218

 F. Supp. 3d 1196, 1203 (W.D. Wash. 2016).




                                   - 25 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 26 of 35    PageID #:
                                    393


             A failure to supervise claim is subject to the same

 standard as a failure to train claim:        a plaintiff must allege

 that “the training or supervision is sufficiently inadequate as

 to constitute ‘deliberate indifference’ to the [rights] of

 persons with whom the police come into contact.”          Davis v. City

 of Ellensburg, 869 F.2d 1230, 1235 (9th Cir. 1989) (citing City

 of Canton, 489 U.S. 378, 109 S. Ct. 1197, 103 L. Ed. 2d 412),

 overruled on other grounds by Beck v. City of Upland, 527 F.3d

 853 (9th Cir. 2008).      This requires the plaintiff to allege that

 the City “was on actual or constructive notice that this failure

 to supervise would likely result in a constitutional violation.”

 Jackson v. Barnes, 749 F.3d 755, 763 (9th Cir. 2014).

             In the Prior Dismissal Order, the Court held that

 Plaintiff had failed to adequately allege a failure to train or

 supervise theory because (1) Plaintiff failed to identify any

 specific deficiency in the current training program, (2) he did

 not allege that the City had knowledge of any prior incident

 such that it would have been on notice that constitutional

 deprivations were likely to occur; and (3) this is not the rare

 case where the City can be said to have been deliberately

 indifferent in the absence of a pattern of prior violations.

 The only substantive factual addition Plaintiff made to the 1AC

 was to add allegations of the 2014 game-room incident.           He

 alleges that because this similar conduct or event occurred in


                                   - 26 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 27 of 35   PageID #:
                                    394


 2014, the fact that his own incident occurred four years later

 is evidence that “the City has continued to fail at properly

 training” HPD officers.      1AC ¶ 95.     The Court does not see how

 the addition of that incident cures the deficiencies identified

 in the Prior Dismissal Order.

             First, although Plaintiff alleges in conclusory form

 that the City and Chief Ballard knew or should have known of

 prior unconstitutional conduct or noncompliance with HPD rules,

 the 1AC still lacks any allegation of particular omission or

 deficiency in HPD’s training programs.         “Allegations of

 inadequate training are insufficient where they do not identify

 what the training practices were, how the training practices

 were deficient, or how the training caused the specific

 Plaintiff’s harm.”     Hyer v. City & Cty. of Honolulu, No. CV 19-

 00586 HG-RT, 2020 WL 3440934, at *8 (D. Haw. June 23, 2020).

 Plaintiff had to allege facts showing that the City “disregarded

 the known or obvious consequence that a particular omission in

 their training program would cause employees to violate” his

 rights.    Flores v. Cty. of L.A., 758 F.3d 1154, 1159 (9th Cir.

 2014).    Plaintiff’s allegations regarding the City and Chief

 Ballard’s failure to train or supervise HPD officers are

 conclusory at best and factually do not plausibly lead to the

 broad inferences Plaintiff asks the Court to make.




                                   - 27 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 28 of 35    PageID #:
                                    395


             Second, Plaintiff fails to establish the deliberate

 indifference required for a failure to train claim.          Again,

 Plaintiff must plead facts to establish a repeated pattern of

 “similar” constitutional violations.        Connick, 563 U.S. at 62,

 131 S. Ct. 1350, 179 L. Ed. 2d 417.        As discussed, the 2014

 game-room event is the primary incident on which Plaintiff

 relies.    Generally, one incident is not enough to establish a

 failure to train.     Manda v. Albin, No. 5:19-CV-01947-EJD, 2019

 WL 6311380, at *8 (N.D. Cal. Nov. 25, 2019).          Even if it were

 enough, the Court has already explained how Plaintiff fails to

 show how the 2014 game-room incident is “similar” to the

 incident here.     However he tries to frame his allegations, it is

 clear that Plaintiff has not pleaded facts showing a repeated

 pattern of similar violations.

             Finally, the Officers’ conduct in the incident with

 Plaintiff is appalling and outrageous.        As the Court explained

 in the Prior Dismissal Order, it would have been near impossible

 for HPD to predict or anticipate the actions taken by these

 Officers, absent knowledge of prior similar incidents where the

 officers took advantage of their positions of authority to

 humiliate the public in a similar way.        See Prior Dismissal

 Order at 22; see also Hudson v. Palmer, 468 U.S. 517, 533, 104

 S. Ct. 3194, 82 L. Ed. 2d 393 (1984) (“Arguably, intentional

 acts are even more difficult [for the state] to anticipate [than


                                   - 28 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 29 of 35    PageID #:
                                    396


 negligent acts] because one bent on intentionally depriving a

 person of his property might well take affirmative steps to

 avoid signalling his intent.”).       “[T]his is not the type of case

 where ‘a violation of federal rights [was] a highly predictable

 consequence of a failure to equip law enforcement officers with

 specific tools to handle recurring situations’ such that the

 City can be said to have been deliberately indifferent in the

 absence of a pattern of prior violations.”         Prior Order at 23

 (quoting Brown, 520 U.S. at 409, 117 S. Ct. 1382, 137 L. Ed. 2d

 626).   The Officers’ shameful and malicious conduct toward

 Plaintiff and their attempts afterward to keep what happened

 under wraps suggest that proper training sadly would have made

 no difference in this case.        See id. at 23-24.

             Plaintiff tries to avoid this problem by arguing that

 the fact that two outrageous and shocking events took place is

 itself proof of a repeated pattern of HPD’s failing to predict

 and prevent such conduct in its officers, and failing to amend

 the training programs.      Again, the Court must reject this broad

 articulation.     It cannot be that two entirely different

 incidents, in entirely different contexts, involving entirely

 different officers, four years apart could form the basis for a

 repeated “pattern” of similar constitutional violations.             No

 matter how outrageous the Officers’ treatment of Plaintiff was

 and how outrageous the CRU officers’ treatment of the game-room


                                   - 29 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 30 of 35    PageID #:
                                    397


 occupants was, those two incidents are not enough to establish

 the requisite culpability of the City.11/

             For those reasons, Plaintiff has failed to plead a

 plausible Monell claim under a failure to train or a failure to

 supervise theory.

                      b. Failure to Discipline or Ratification

             Plaintiff refers throughout the 1AC to the Moving

 Defendants’ failure to discipline and their ratifying or

 condoning of officer misconduct.        Failure to discipline claims

 are often construed as claims of ratification.           Rabinovitz v.

 City of L.A., 287 F. Supp. 3d 933, 967 (C.D. Cal. 2018) (“Where

 a plaintiff alleges that a municipality’s conduct runs afoul of

 section 1983 for the city’s failure to discipline its employees,

 the claim is understood as one for ratification.”); see also

 Haugen v. Brosseau, 351 F.3d 372, 393 (9th Cir. 2003)

 (explaining that the failure to discipline theory turned on an

 argument for subsequent ratification because the failure to

 discipline could not itself cause the already-completed

 misconduct), overruled on other grounds by Brousseau v. Haugen,

 543 U.S. 194, 125 S. Ct. 596, 160 L. Ed. 2d 583 (2004).

 However, a plaintiff may also argue that a municipality has a

 policy of failing to discipline its employees.           Hunter v. Cty.


       11/
           The Court notes once more that there are no factual details about
 the Cartwright Field incident, making it difficult to rely on that incident
 as evidence of a pattern or evidence of a training deficiency.


                                    - 30 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 31 of 35    PageID #:
                                    398


 of Sacramento, 652 F.3d 1225, 1234 n.8 (9th Cir. 2011) (holding

 that “evidence of inaction—specifically, failure to investigate

 and discipline employees in the face of widespread

 constitutional violations—can support an inference that an

 unconstitutional custom or practice has been unofficially

 adopted by a municipality”).

             Plaintiff does not make clear which theory he means to

 assert.    Either way, his allegations in the 1AC do not establish

 Monell liability.     The 1AC is clear that in each of the

 incidents the officers sought to keep their actions secret from

 their supervisors.     And in both incidents, the officers were

 investigated and criminally charged for their misconduct.            As

 the Court explained in the Prior Dismissal Order:

             [A]side from his naming the failure to discipline
             theory of liability, Ingall never alleges that HPD
             in fact failed to discipline the officers.
             Ingall’s   allegations  that   HPD  conducted   an
             investigation when HPD learned of the misconduct
             and that Officers Rabago and Ramones were
             subsequently criminally prosecuted for the conduct
             suggest that disciplinary action did in fact occur
             with respect to this incident.

 Prior Dismissal Order at 18 (internal citation omitted).             As to

 the game-room incident, the 1AC again is clear that HPD

 interviewed the officers and that several of them were even

 criminally convicted.      1AC ¶ 85.




                                   - 31 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 32 of 35   PageID #:
                                    399


              For those reasons, and for many of the same reasons

 discussed earlier, Plaintiff’s Monell claim based on a “failure

 to discipline” theory fails.

              Because the 1AC fails to plead facts necessary to

 establish municipal liability under any of the above theories,

 the Moving Defendants’ Motion is GRANTED to the extent that it

 seeks dismissal of the § 1983 claim against the City.

 III. Supervisory Liability of Chief Ballard under § 1983

              In addition to his municipal liability claim to hold

 the City liable, Plaintiff asserts a claim against Chief Ballard

 in her individual capacity under a theory of supervisory

 liability.     “A supervisor can be liable in h[er] individual

 capacity for h[er] own culpable action or inaction in the

 training, supervision, or control of h[er] subordinates; for

 h[er] acquiescence in the constitutional deprivation; or for

 conduct that showed a reckless or callous indifference to the

 rights of others.”     Starr v. Baca, 652 F.3d 1202, 1208 (9th Cir.

 2011) (quoting Watkins v. City of Oakland, 145 F.3d 1087, 1093

 (9th Cir. 1998)).

              For many of the same reasons discussed above, the 1AC

 fails to plead factual allegations establishing the requisite

 culpability for Chief Ballard.       Plaintiff has not alleged that

 Chief Ballard was involved in the incident with Plaintiff in any

 capacity, that she had knowledge of any prior incidents similar


                                   - 32 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 33 of 35    PageID #:
                                    400


 to the one with Officers Rabago and Ramones, or that she

 ratified the Officers’ behavior in any way.          The 1AC also does

 not plead any formal policy decision by Chief Ballard, or allude

 to a viable informal policy that she ratified or condoned.             The

 game-room incident on which Plaintiff primarily hinges his

 argument fails to establish supervisory liability, just as it

 failed to establish municipal liability.

             The Moving Defendants’ Motion is GRANTED to the extent

 that it seeks dismissal of the § 1983 claim against Chief

 Ballard.12/



                                 CONCLUSION

             For the foregoing reasons, the Court GRANTS IN PART

 and DENIES IN PART the Moving Defendants’ Motion to Dismiss, ECF

 No. 16, as stated above.

             The Motion is DENIED to the extent that it seeks

 dismissal of claims or theories not asserted in the 1AC, as well

 as with regard to the Doe Defendants.

             The Motion is GRANTED to the extent that it seeks

 dismissal of the 1AC as against the City and Chief Ballard.              The



       12/
           Because the Court has dismissed the § 1983 claim against the Moving
 Defendants for failing to establish either municipal or supervisory
 liability, the Court need not decide the merits of Plaintiff’s specific
 constitutional claims. Without a basis for municipal or supervisory
 liability against the City and Chief Ballard, there is no basis for asserting
 constitutional claims against those parties.


                                    - 33 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 34 of 35   PageID #:
                                    401


 Court finds that Plaintiff has not plausibly alleged

 a Monell claim under either a longstanding and widespread

 practice or custom theory or a failure to train, supervise, or

 discipline theory.     The Court is sympathetic in that it is

 difficult to state a claim like this, especially without the

 benefit of discovery.      But the Court cannot sanction what in

 many ways appears to be a fishing expedition, particularly where

 the pleading has twice failed to meet the standards required by

 Iqbal and Twombly.     See Starr, 652 F.3d at 1216 (“[F]actual

 allegations that are taken as true must plausibly suggest an

 entitlement to relief, such that it is not unfair to require the

 opposing party to be subjected to the expense of discovery and

 continued litigation.”).      Moreover, given Plaintiff’s failure to

 cure the deficiencies and the futility of amendment based on the

 facts alleged, the Court finds that dismissal with prejudice is

 warranted.    For those reasons, and because Plaintiff’s addition

 of a single incident in an entirely different context failed to

 cure the deficiencies detailed by the Court in the Prior

 Dismissal Order, the 1AC is DISMISSED WITH PREJUDICE as against

 the Moving Defendants.




                                   - 34 -
Case 1:20-cv-00306-ACK-WRP Document 25 Filed 02/08/21 Page 35 of 35    PageID #:
                                    402


             IT IS SO ORDERED.

             DATED:   Honolulu, Hawai`i, February 8, 2021.



                                          ________________________________
                                          Alan C. Kay
                                          Sr. United States District Judge


 Ingall v. Rabago, et al., Civ. No. 20-00306 ACK-WRP, Order Granting in Part
 and Denying in Part the City and Chief Ballard’s Motion to Dismiss (ECF No.
 16).




                                    - 35 -
